Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tommy Lee Stevens appeals the district court’s order denying his motion to reopen his case. The court previously dismissed his civil action as frivolous under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find that this appeal is frivolous. Accordingly, we dismiss the appeal for the reasons stated by the district court. Stevens v. Unknown Name Emp. of United States Postal Serv., No. 5:12-cv-00451-D (E.D.N.C. Apr. 18, 2013). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.